Citation Nr: 0020738	
Decision Date: 08/08/00    Archive Date: 08/17/00

DOCKET NO.  99-01 025	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Whether a timely Notice of Disagreement was received to the 
December 8, 1994, rating decision which denied entitlement to 
an earlier effective date for the grant of service connection 
for post-traumatic stress disorder (PTSD) on the basis of 
clear and unmistakable error in a rating decision dated 
April 2, 1990.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel



INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a May 1998 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana, which denied the benefit sought on 
appeal.  The veteran, who had active service from 
October 1966 to October 1968, appealed that decision to the 
BVA, and the case was referred to the Board for appellate 
review.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  An unappealed rating decision of April 2, 1990, granted 
service connection for PTSD, effective July 24, 1989.

3.  A rating decision dated December 8, 1994, determined that 
the rating decision of April 2, 1990, was not clearly and 
unmistakably erroneous in granting service connection for 
PTSD effective July 24, 1989.  

4.  The veteran was notified of the December 1994 rating 
decision and of his appellate rights by a letter dated in 
December 1994.  

5.  Correspondence from the veteran received on December 19, 
1994, requested that his claim for an earlier effective date 
be reopened based on new evidence and does not constitute a 
Notice of Disagreement to the December 1994 rating decision 
which denied an earlier effective date for the grant of 
service connection for PTSD based on clear and unmistakable 
error in an April 1990 rating decision.

6.  A Notice of Disagreement was not received within one year 
of the notice to the veteran of the December 1994 rating 
decision.


CONCLUSION OF LAW

A timely Notice of Disagreement was not received to the 
December 8, 1994, rating decision which denied an earlier 
effective date for the grant of service connection for PTSD 
based on clear and unmistakable error in a rating decision 
dated April 2, 1990.  38 U.S.C.A. §§ 5107, 7105 (West 1991); 
38 C.F.R. §§ 20.200, 20.201, 20.302 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

It is contended that the veteran timely appealed a 
December 1994 rating decision which denied entitlement to an 
effective date prior to July 24, 1989, for the grant of 
service connection for PTSD on the basis of clear and 
unmistakable error in a rating decision dated April 2, 1990.  
Specifically, it is contended that a statement from the 
veteran received on December 19, 1994, constituted a Notice 
of Disagreement to that decision.  It is not contended that 
the veteran timely appealed the April 1990 rating decision 
which initially granted service connection for PTSD and 
assigned an effective date for the grant of service 
connection of July 24, 1989.  

Appellate review is initiated by filing of a Notice of 
Disagreement and completed by a Substantive Appeal after a 
Statement of the Case is furnished to the appellant.  See 
38 U.S.C.A. § 7105(a).  A Notice of Disagreement is a written 
communication expressing dissatisfaction or disagreement with 
an adjudicative determination by the RO and a desire to 
contest the result.  "While special wording is not required, 
the Notice of Disagreement must be in terms which can be 
reasonably construed as disagreement with that determination 
and a desire for appellate review."  38 C.F.R. § 20.201.  A 
Notice of Disagreement must be filed within one year from the 
date that the RO mails notice of the determination to the 
appellant.  See 38 C.F.R. § 20.302(a).  

In this case, there is no dispute that the RO received 
written communication from the veteran shortly following the 
December 15, 1994, letter which notified him of the 
December 1994 rating decision, and of his appellate rights by 
way an enclosed VA Form 4107 (Notice of Procedural and 
Appellate Rights).  The question is whether that 
communication constitutes a Notice of Disagreement to the 
December 1994 rating decision.  The Board concludes that it 
does not constitute a Notice of Disagreement.

A review of the correspondence received from the veteran on 
December 16, 1994, is titled "You may reopen your claim VA 
Form 4107."  That letter also refers to "the new evidence," 
and requests the RO to review previously submitted evidence 
and essentially reconsider the previous decision.  In a 
letter to the veteran dated in July 1995, the RO essentially 
informed him that his request to reopen had been denied.  The 
RO enclosed a VA Form 4107.  

In determining whether the December 19, 1994 statement from 
the veteran constitutes a Notice of Disagreement reference 
must be made to the VA Form 4107 referenced in the veteran's 
correspondence.  That form informs the veteran that:  

"If you do not agree with the action we 
have taken, you have two choices.  (1) 
You may reopen your claim by sending VA 
new and material evidence which we have 
not considered.  (2) You may appeal to 
the Board of Veterans' Appeals (BVA)."

The veteran is also informed in that document that:  "A 
notice of disagreement is a letter telling this office that 
you wish to appeal."  Given the two choices presented to the 
veteran by the VA Form 4107, it is clear that he decided to 
attempt to reopen his claim with the submission of new 
evidence, rather than express a desire to appeal or disagree 
with the decision.  The Board would also observe that in the 
VA Form 9, (Appeal to Board of Veterans' Appeals) signed by 
the veteran in January 1999, in connection with his current 
appeal, the veteran appears to concede that he did not timely 
appeal the December 1994 rating decision.  In the VA Form 9 
he states "Although I did not appeal on time-the truth of the 
matter is that I did not understand that the time limit was 
definite."  

Under the facts and circumstances of this case, the Board 
concludes that the veteran did not file a timely Notice of 
Disagreement to the December 1994 rating decision which 
determined that the April 1990 rating decision was not 
clearly and unmistakably erroneous in assigning in July 24, 
1989, as the effective date for the grant of service 
connection for PTSD. 


ORDER

A timely Notice of Disagreement was not received to the 
December 8, 1994, rating decision which determined that an 
April 2, 1990, rating decision was not clearly and 
unmistakably erroneous in granting service connection for 
PTSD, effective July 24, 1989, and the appeal is denied.  



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals




 

